Reed, J.
Defendant is a mutual association, having no funds for the payment of death losses except such as may be *193realized from assessments on its members. It did not contract for the payment of a specified sum on the death of the members, but its undertaking was that it would make an assessment on its members at the time of the death, and pay over the proceeds of such assessment to the beneficiary. The question raised by the demurrer is whether, upon the refusal of the defendant to make the assessment to pay a death loss, an action at law can be maintained for the recovery of such sum as it might be supposed would have been realized if the assessment had been made. "We considered this question in Bailey v. Mut. Ben. Ass’n, 71 Iowa, 689, and we there held that the action could not be maintained. The remedy of the beneficiary, if any, is by a proceeding to compel the association to make the assessment. It is fair to the circuit court to say that that decision was made since the judgment was rendered in this action. Following that holding, the judgment will be
KEVERSED,